Citation Nr: 1500186	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

 This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran originally requested a hearing before the Board on his April 2011 substantive appeal form, but has since, in a March 2013 statement, withdrawn this request. 

In a May 2014 decision, the Board in relevant part, denied the Veteran's claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and remanded the above claim for additional development.

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents are either duplicative of the evidence in the VBMS file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral eye disability that is related to his military service.  Specifically, the Veteran contends that he has diabetic retinopathy.  

Again, as the Veteran's claim for entitlement to service connection for diabetes was denied, the secondary aspect of the Veteran's claim lacks legal merit.  See 38 C.F.R. § 3.310.  However, the Veteran can still establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's October 1966 enlistment examination reveals the Veteran's right eye was 20/20 uncorrected and the left eye was 20/40 uncorrected.  The Veteran was also noted as having defective vision.  March 1967 and October 1970 service treatment records show the Veteran was noted as having amblyopia ex anopsia of the left eye, hyperopia, and astigmatism.  The November 1970 separation examination revealed that the Veteran's right eye was 20/25 uncorrected and his left eye was 20/40 uncorrected.  

The Board notes that over the course of the appeal, the Veteran has been diagnosed with bilateral hyperopia, astigmatism, presbyopia, amblyopia, and mild epiretinal membrane.  See May 2003 private treatment record; see also September 2008 private treatment record.  The Board notes that hyperopia, astigmatism, presbyopia, and amblyopia are considered refractive errors.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 178, 1923 (32nd ed. 2012); see also 38 C.F.R. § 3.303(c), 4.9.  

The September 2014 VA examiner noted that the Veteran had been diagnosed with amblyopia of the left eye, bilateral cataracts, diabetic retinopathy, mild drusen, and bilateral epiretinal membrane (ERM).  The examiner concluded that that the Veteran did not have diabetic retinopathy but did have amblyopia of the left eye which is considered a developmental problem and is not related to his service.  The examiner also concluded that the Veteran had a mild cataract but this was also a normal developmental change.  

The Board finds that the September 2014 examiner failed to reconcile the other eye disorders diagnosed during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Specifically, the examiner failed to opine as to whether the Veteran's mild drusen and bilateral epiretinal membrane were related to the Veteran's active military service.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion.  



Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the September 2014 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's epiretinal membrane and/or drusen is related to his active military service, in light of visual acuity at entrance and separation?

The examiner is requested to provide a thorough rationale for any opinion provided.

2. After the development requested above has been completed to the extent possible, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




